Citation Nr: 1704706	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for fatigue, including as due to a qualifying chronic disability related to Persian Gulf War service.

2. Entitlement to service connection for aching joints and muscles, including as due to a qualifying chronic disability related to Persian Gulf War service.

3. Entitlement to service connection for hand disabilities described as bilateral hand swelling, including as due to a qualifying chronic disability related to Persian Gulf War service.

4. Entitlement to service connection for headaches, including as due to a qualifying chronic disability related to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1990, and from September 1990 to June 1991. He served in the Southwest Asia Theater of Operations from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO denied service connection for fatigue, aching joints and muscles, bilateral hand swelling, and headaches.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board is remanding the claims on appeal to the RO for the development of additional evidence. 

The Veteran essentially contends that he has fatigue that began during active service or is attributable to a qualifying chronic disability related to Persian Gulf War service. The record also raises a question as to whether any current fatigue is secondary to (caused or aggravated by) his service-connected psychiatric disability, which has been described as posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder. He essentially contends that he has aching in joints and muscles that began during active service (including following musculoskeletal injuries) or is attributable to a qualifying chronic disability related to Persian Gulf War service. He essentially contends that he has hand disabilities, including bilateral hand swelling, that began during active service (including following hand injuries) or are attributable to a qualifying chronic disability related to Persian Gulf War service. He essentially contends that he has frequent and persistent headaches that began during service following head, jaw, and face injuries, or are attributable to a qualifying chronic disability related to Persian Gulf War service.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Veteran served in the Southwest Asia theater of operations after August 2, 1990, so during the Persian Gulf War. See 38 C.F.R. § 3.2(i) (2016). Therefore, he is a Persian Gulf veteran. Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2021. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).

A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease). 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period, will be considered chronic. 38 C.F.R. § 3.317(a)(4). A qualifying chronic disability shall be considered service connected. 38 C.F.R. § 3.317(a)(6). Compensation shall not be paid for a qualifying chronic disability if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent Southwest Asia duty and the onset of the disability. 38 C.F.R. § 3.317(a)(7)(ii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders. 38 C.F.R. § 3.317(b).

The Veteran's claimed fatigue, aching joints and muscles, bilateral hand swelling, and headaches have been addressed in VA medical examinations. Although the report of a January 2015 examination contains opinions relevant to the claims, for each claim questions remain, due to either evidence respecting the claims, the statutes and regulations that apply to the claims, or both. A discussion of the remaining questions follows.

The Veteran has claimed that he has chronic or frequent fatigue that he began to experience a few years after his separation from service. The 2015 examiner concluded that his fatigue is not related to his Gulf War service. However, disorders such as fatigue can be service-connected in Gulf War veterans if they became compensably disabling by December 31, 2021. See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016). 

The Veteran has reported that joint and muscle pain, including pain in both shoulders, began while he was in service. The 2015 examiner's opinions did not address that claimed history.

The Veteran has reported that pain in his hands began after his service deployment to the Gulf. On another occasion he indicated that the hand pain began several years after service. His service treatment records reflect injuries of the left elbow and left thumb and pain in the right hand. It also is significant that pain in muscles or joints, including hand muscles and joints, may potentially be related to Gulf War service even if it became manifest after separation from service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Veteran's has contended that he has headaches that are related to a service-connected face injury. This was not addressed in the 2015 examination.

In light of the remaining questions, the Board is remanding the case for a new VA medical review of the file and opinions addressing specific questions. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a VA physician. Ask the physician to review in detail the claims file, including medical records during and since service, and reports of VA examinations in August 2008 and January 2015. Ask the reviewer to provide opinions regarding the likely etiology of claimed fatigue, aching joints and muscles, hand disabilities including swelling, and headaches. Ask the reviewer to provide clear and thorough explanations of his or her opinions. Specific questions follow.



	(CONTINUED ON NEXT PAGE)

A. With respect to fatigue, ask the reviewer to provide opinions in response to the following questions:

Is it at least as likely as not that the Veteran had fatigue during service that continued or recurred after service?

Is it at least as likely as not that the Veteran's current fatigue is caused by or aggravated by his PTSD, anxiety disorder, and depressive disorder?

Does the Veteran have chronic fatigue syndrome?

Is the Veteran's fatigue medically explained?

B. With respect to aching joints and muscles, ask the reviewer to provide opinions in response to the following questions:

Is it at least as likely as not that the Veteran had aching joints and muscles during service that continued or recurred after service?

Does the Veteran have fibromyalgia?

Is current aching in the Veteran's muscles and joints medically explained?



	(CONTINUED ON NEXT PAGE)


C. With respect to hand disabilities including swelling, ask the reviewer to provide opinions in response to the following questions:

Is it at least as likely as not that injuries in service caused pain, swelling, or other symptoms of either or both of the Veteran's hands during service?

Is it at least as likely as not that pain, swelling, or other symptoms of either or both hands continued or recurred after service?

Does the Veteran have fibromyalgia?

Are current symptoms, including swelling, in either or both of the Veteran's hands medically explained?

D. With respect to headaches, ask the reviewer to provide opinions in response to the following questions:

Is it at least as likely as not that the Veteran had headaches following head, jaw, and face injuries during service?

Is it at least as likely as not that any headaches during the Veteran's service continued or recurred after service?

Is it at least as likely as not that the Veteran's current headaches are caused or aggravated by residuals of head, jaw, and face injuries during service?

Are the Veteran's current headaches medically explained?

2. Thereafter, review the expanded record and reconsider the remanded issues. If any remanded issue is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




